Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-18 and 25-27 are pending.
Election/Restrictions
Applicants’ election of the invention of Group II (claims 25-27) without traverse (see page 6 of Remarks filed on 02/14/2022), is acknowledged and entered.
Applicant’s election of the following species without traverse (see page 6 of Remarks filed on 02/14/2022), is acknowledged and entered:
A) a method for treating a subject having a pre-disposition to cognitive decline, as a single disclosed specific method;
B) SEQ ID NO: 3, as a single disclosed peptide; and 
C) acetylcholinesterase (AChE) inhibitor, as a single disclosed therapeutic agent.
Claims 1 and 3-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 25-27 are subject of the Office action below.
Priority
This application filed on 09/26/2020, is a 371 of PCT/GB2018/050817, filed on 03/28/2018, which claims priority to GB application Nos:1) 1705044.4, filed on 03/29/2017; and 2) 1710858.0, filed on 07/06/2017.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maelicke (Dementia and Geriatric Cognitive Disorders, 2000, 11, Suppl 1, 11-18, abstract used) in view of Garcia-Rates et al (hereinafter “Garcia-Rates”, Neuropharmacology, available online 02/08/2016, 105, 487-499).
Applicants describe their invention as a method for using acetylcholinesterase (AChE) derived peptide T14 (SEQ ID No:3) and a variant or fragment thereof, e.g., peptide T30 (SEQ ID No:1), as a biomarker for detecting cognitive decline in a subject. Please see instant specification at pages 3-7 and 22-40, Examples 1-7. The specification provides a working example of a measured correlation of age-dependent levels of T14 (SEQ ID No:3) in Alzheimer’s disease (AD) patients, when compared to healthy patients.  Please see instant specification at Examples 1-7.
 Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method for treating a subject prone to suffering from cognitive decline, or having none of the Applicants work involves of administering any therapeutic agent that prevents, reduces or delays cognitive decline, to any subject prone to suffering from cognitive decline, or having a pre-disposition to cognitive decline (emphasis added).
 Independent claim 25 is drawn to a method of treating a subject prone to suffering from cognitive decline, or having a pre-disposition to cognitive decline, comprising:
Analysing a sample from the subject for:
SEQ ID No:3 peptide, or a variant or fragment thereof; and/or
an aggregate SEQ ID No: 3 peptide, or a variant or fragment thereof; and
administering to the subject, a therapeutic agent that prevents, reduces or delays cognitive decline.
Similar to method claim 25, Maelicke teaches that a pharmaceutical approach to treating AD patients comprising administering galantamine, was found to result in maintaining patients’ level of cognitive and daily function for at least one year. Please see abstract.
Maelicke teaches: 1) that cholinergic deficits play a pivotal role in the cognitive decline observed in AD patients; 2) increase in the synaptic availability of ACh by inhibiting AChE among the most common approaches to correcting cholinergic deficits; and 3) galantamine as an AChE inhibitor.  Please see abstract. 
Although Maelicke teaches administering galantamine (i.e., a therapeutic agent that prevents, reduces or delays cognitive decline, see instant claims 26-27), to AD patients, Maelicke is not explicit in teaching T14 (SEQ ID No:3, see discussions above), or a variant or fragment thereof, e.g., peptide T30 (SEQ ID No:1, see discussions above), as an AChE derived peptide.
However, the claimed invention would have been obvious over Maelicke because it was known in the art that T14 (SEQ ID No:3) and a variant or fragment thereof, e.g., peptide T30 (SEQ ID No:1), are AChE derived peptides.
For example, Garcia-Rates teaches T14 and T30 as AChE derived peptides (see Figure 1A). A fragment derived from AChE is higher in AD patients (see Figure 1D). Galantamine showed protection against T30 in an exemplary embodiment (see § 2.4).
Therefore, at the time the instant invention was filed, a person skilled in the art, would have found it obvious to modify Maelicke with Garcia-Rates in order to, at some time prior to  administering galantamine (i.e., a therapeutic agent that prevents, reduces or delays cognitive decline, see discussions above), to a subject prone to suffering from cognitive decline, or having a pre-disposition thereto, (e.g., AD patient, see discussions above), analyse for AChE derived peptides such as T14 (SEQ ID No:3, see discussions above), or a variant or fragment thereof, e.g., peptide T30 (SEQ ID No:1, see discussions above). This is because:
1) administration of galantamine to AD patients, was found to result in maintaining patients’ level of cognitive and daily function for at least one year (see discussions above);
2) cholinergic deficits play a pivotal role in the cognitive decline observed in AD patients (see discussions above);
3) increase in the synaptic availability of ACh by inhibiting AChE is among the most common approaches to correcting cholinergic deficits (see discussions above);
4) galantamine as an AChE inhibitor (see discussions above);
5) T14 (SEQ ID No:3, see discussions above), or a variant or fragment thereof, e.g., peptide T30 (SEQ ID No:1, see discussions above), are known AChE derived peptides (see discussions above); and 
6) a fragment derived from AChE is higher in AD patients (see discussions above); and
7) galantamine showed protection against T30 in an exemplary embodiment (see discussions above).
The person skilled in the art would have had a reasonable expectation that the administration of a therapeutic agent that prevents, reduces or delays cognitive decline (e.g., galantamine), to a subject prone to suffering from cognitive decline, or having a pre-disposition thereto, (e.g., AD patient, see discussions above), would prevents, reduces or delays cognitive decline in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 26-27, Maelicke teaches galantamine (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629